Citation Nr: 0310516	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability, claimed as blurred vision.

2.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from April 1962 to April 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied service connection for blurred vision and a skin 
disorder, on the basis that they were not well grounded 
claims.  In April 2001, the Board remanded the case to the RO 
for additional evidentiary development.  By a July 2002 
rating decision, service connection for these claims were 
readjudicated and denied.  

In January 2003, the Board undertook additional development 
on these appellate issues, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  When the additional development 
was completed, the Board provided notice as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

Under 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  Due to 
procedural due process concerns as a result of the Federal 
Circuit's partial invalidation of the Board's development 
regulations, the Board will address the skin disorder service 
connection claim in the REMAND section below.  However, the 
Board will render a decision herein awarding service 
connection for bilateral eye disability, claimed as blurred 
vision, since allowance of that issue obviously will not be 
prejudicial to appellant.  


FINDING OF FACT

It is at least as likely as not that appellant's bilateral 
eye disability, claimed as blurred vision, is related to 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant's bilateral 
eye disability, claimed as blurred vision, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for bilateral eye disability, claimed as 
blurred vision, the evidentiary record is obviously adequate.  

With regards to the service connection appellate issue, 
appellant argues, in essence, that during service while 
stationed at a stateside Air Force Base, he was exposed to 
carbon tetrachloride from spraying aircraft engines, which 
caused the claimed disability.  Although he is competent to 
state that he was exposed to carbon tetrachloride from 
spraying aircraft engines, he is not competent to opine as to 
the etiology of the claimed disability.  In Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the United States 
Court of Appeals for Veterans Claims (Court) stated "[a] 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms."  However, as the Court further 
explained in that case, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  Here, appellant is not competent 
to offer medical opinion as to the etiology of the claimed 
disability, since this requires medical opinion.  

Although a recent May 2001 notarized statement purportedly 
from an ex-serviceman reported that he had personal knowledge 
of appellant "working on the wash rack on several 
occasions" during service and appellant having been 
hospitalized at an Air Force base under quarantine, his lay 
statement is of limited probative value, particularly since 
it is rather vague as to the significance of these alleged 
observations; and in any event, it does not constitute 
competent evidence as to the etiology of the claimed 
disability.  Espiritu.  

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's service records/personnel records reveal that his 
military occupational specialty was reciprocal engine 
mechanic and that he was assigned to a stateside Air Force 
Base.  His specific duties included inspecting and repair of 
engine components.  In deciding this appeal, the Board has 
resolved reasonable doubt in appellant's favor on the 
question of in-service carbon tetrachloride exposure and will 
assume that appellant was exposed to carbon tetrachloride as 
alleged, since it is consistent with his military 
occupational duties.  

An April 1962 service entrance examination revealed that 
appellant's visual acuity was "20/20", bilaterally.  The 
available service medical records reveal that in May 1963, he 
was hospitalized for diagnosed bronchopneumonia.  On hospital 
admission, there was mild conjunctival injection of the eyes.  
In February 1966, he was treated for infection of the inner 
canthux of the right eye.  Several days later, a sebaceous 
cyst on the inner canthic crease of the right eye remained, 
which was noted had been previously infected.  He was 
referred to a surgical clinic for excision.  

On April 1966 service discharge examination, there were no 
complaints, findings, or diagnoses pertaining to a chronic 
eye disability.  In an attendant medical questionnaire, he 
denied any eye trouble and a physician's elaboration did not 
include any pertinent eye history/clinical findings.  

In a May 1995 application for VA disability benefits and a 
June 1995 written statement, appellant initially alleged in-
service exposure to carbon tetrachloride as an Air Force 
mechanic resulting in the claimed disabilities.  He 
reportedly had been employed after service as a newspaper 
pressman.  Significantly, he stated that he had not received 
medical care "until recently, since I did not know that my 
daily exposure to carbon tetrachloride would lead to the 
massive medical problems that I am now suffering."  

VA and private clinical records dated from May 1993 to March 
1996 reveal that in August 1995, appellant reportedly had 
seen an eye clinic 6 months ago.  He currently complained of 
"black spots" in front of the left eye, eyes watering a lot 
especially after reading, and blurriness of the eyes 
occurring prior to having headaches.  Visual acuity was 
"20/25" and "20/30" in the respective right and left eyes.  
Fundoscopic examination revealed early lens yellowing and a 
chorioretinal scar in the left eye.  Assessments were 
hypertropic presbyopia, dry eyes, and chorioretinal scar.  

VA outpatient treatment records reveal that in January 2002, 
slit lamp evaluation showed early cataracts of the eyes.  
Assessments were hypertropia, astigmatism, presbyopia, and 
cataracts of the eyes.  

Pursuant to the Board's April 2001 remand, an April 2002 VA 
ophthalmologic examination was conducted.  On that 
examination, appellant complained of blurred vision "for a 
few years."  Clinical findings included arteriovenous 
nicking in the eyes.  The impressions were hypertension and 
cataracts.  

Pursuant to the Board's additional development, an April 2003 
VA ophthalmologic examination was conducted, in part, for 
medical opinion as to the etiology of any currently 
manifested chronic eye disorder.  On said examination, 
appellant's complaints included blurred vision and severe 
photophobia.  He reportedly had chronic blepharitis and a 
history of left eye retinal scarring.  Clinically, corrected 
visual acuity was "20/20", bilaterally.  Dryness in the 
eyes, trace cataracts in the eyes, and a small left eye scar 
were noted.  The impression was old traumatic scar in the 
left eye; severe dry eyes maybe secondary to blepharitis; and 
low probability that his [photophobia] was due to past 
chemical exposure but high probability that it was due to 
blepharitis and dryness.  

A significantly positive piece of evidence is the examiner's 
addendum, wherein he stated that, after review of the claims 
folder:

The veteran currently has blepharitis, 
severe dry eyes which is secondary to 
blepharitis[,] and photophobia and 
blurred vision which [are] more likely 
than [not] secondary to dry eyes.  It is 
my opinion that these conditions are more 
likely than not a result of chemical 
exposure while in the military.  It is 
impossible to state whether or not these 
conditions pre-existed his military 
service without resorting to mere 
conjecture.

A reasonable inference is that during service, appellant may 
have been exposed to carbon tetrachloride, since its use 
would be consistent with his military occupational specialty 
as an aircraft engine mechanic with duties cleaning engine 
components.  Additionally, appellant's service medical 
records did include various eye symptomatology, although 
whether chronic versus acute and transitory in nature was not 
medically addressed in those records.  Although appellant 
reportedly did not obtain any relevant post-service clinical 
treatment until the mid-1990's, decades after service, recent 
VA medical opinion states that appellant has eye disabilities 
that are likely due to in-service chemical exposure.  Since 
there is no indication in the evidentiary record of any post-
service carbon tetrachloride exposure and the examiner 
appears to have based his opinion on the history provided by 
appellant of in-service carbon tetrachloride exposure, it 
appears that his opinion relating appellant's eye 
disabilities to in-service chemical exposure provides a basis 
for allowance of this claim.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), held that the Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Thus, with resolution 
of all reasonable doubt in appellant's favor, the Board 
concludes that appellant's bilateral eye disability had an 
onset during active service.  Accordingly, appellant's 
bilateral eye disability warrants service connection, on the 
basis of service onset.  


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for bilateral eye disability, claimed as 
blurred vision, is granted.


REMAND

Due to procedural due process concerns as a result of the 
Federal Circuit's decision which partially invalidated the 
Board's development regulations, the skin disorder service 
connection claim requires appropriate procedural development 
by the RO, including readjudication that considers any 
additional evidence obtained pursuant to the Board 
development regulations prior to said judicial invalidation.  

With respect to another matter, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, as to the skin disorder 
service connection appellate issue, it does not appear that 
the RO has expressly satisfied the Veterans Claims Assistance 
Act of 2000 requirement that VA notify the veteran as to 
which evidence was to be provided by the veteran, and which 
would be provided by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Accordingly, said issue is REMANDED for the following:

1.  The RO should send appellant and his 
representative adequate written 
notification as to the information and 
evidence necessary to substantiate the 
skin disorder service connection claim at 
issue, including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  

2.  The RO should consider any additional 
evidence and readjudicate the skin 
disorder service connection claim.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



